Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 contain a limitation of “the first display area is folded with respect to a folding line disposed at a boundary of the first display area and the second display area”. However, the folding line feature was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 22 contain a limitation of “third display area is folded with respect to a second folding line disposed at a boundary of the second display area and the third display area”. However, the folding line feature was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB 2015/0161928 hereinafter referenced as Kim in view of Lee et al., US PGPUB 2017/0148374 hereinafter referenced as Lee.

As to claim 1, Kim discloses a data driver (printed circuit board 300, fig. 2), comprising: a first channel group configured to output first data voltages in a first output sequence (e.g. data lines D11-D1n, fig. 2); and
a second channel group of the same data driver configured to output second data voltages in a second output sequence opposite to the first output sequence (e.g. data lines D21-D2n, fig. 2; wherein data lines D11-D1n are extended in different direction than D21-D2n).
Kim does not specifically disclose a manner of outputting first and second data voltages. 
However, in the same endeavor, Lee discloses a manner of outputting first and second data voltages ([0081] the timing controller generates a first control signal, a second control signal and a data signal based on the input image data and the input control signal, wherein the data driver 400 converts the data signal into data voltages having an analog type).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Lee’s method of converting data signal into data voltage in order to improve the transmittance of the display with intention of displaying a clear image.

As to claim 6, Kim discloses a display apparatus, comprising: a display panel configured to display an image (e.g. display panel 100, fig. 2);
a gate driver configured to output a plurality of gate signals to the display panel (e.g. gate driver 410 or 423, fig. 2); and
a data driver (printed circuit board 300, fig. 2) comprising a first channel group configured to output first data voltages in a first output sequence (e.g. data lines D11-D1n, fig. 2) and 
a second channel group of the same data driver configured to output second data voltages in a second output sequence opposite to the first output sequence (e.g. data lines D21-D2n, fig. 2; wherein data lines D11-D1n are extended in different direction than D21-D2n).
Kim does not specifically disclose a manner of outputting first and second data voltages. 
However, in the same endeavor, Lee discloses a manner of outputting first and second data voltages ([0081] the timing controller generates a first control signal, a second control signal and a data signal based on the input image data and the input control signal, wherein the data driver 400 converts the data signal into data voltages having an analog type).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Lee’s method of converting data signal into data voltage in order to improve the transmittance of the display with intention of displaying a clear image.

As to claim 2, the combination of Kim and Lee discloses the data driver of claim 1. The combination further discloses the first channel group is disposed in a first area, and wherein the second channel group is disposed in a second area connected to the first area (Kim, e.g. DA1 and DA2, fig. 2).

As to claim 3, the combination of Kim and Lee discloses the data driver of claim 2. The combination further discloses the first area is formed at a first end portion of the data driver (Kim, e.g. data driver connected to the side of DA1, fig. 2).

As to claim 4, the combination of Kim and Lee discloses the data driver of claim 2. The combination further discloses a third area including a third channel group configured to output third data voltages in the first output sequence, and wherein the third area is adjacent to the second area (Lee, e.g. each display area has its own drivers, fig. 8).

As to claim 5, the combination of Kim and Lee discloses the data driver of claim 4. The combination further discloses the first area is formed at a first end portion of the data driver, and wherein the third area is formed at a second end portion of the data driver opposite to the first end portion of the data driver (Lee, e.g. each display area has its own drivers, fig. 8).

As to claim 7, the combination of Kim and Lee discloses the display apparatus of claim 6. The combination further discloses the display panel comprises: an upper surface; a first side surface extending from a first side of the upper surface; a second side surface extending from a second side of the upper surface, the second side of the upper surface facing the first side of the upper surface; and a third side surface extending from a third side of the upper surface, the third side surface connecting the first side of the upper surface and the second side of the upper surface, and wherein the upper surface, the first side surface, the second side surface, and the third side surface are each configured to display the image (Lee, e.g. the arrangement of display areas, fig. 8).

As to claim 8, the combination of Kim and Lee discloses the display apparatus of claim 7. The combination further discloses the first channel group is configured to output the first data voltages to the first side surface (Lee, the data driver 400 outputs the data voltages to the data lines DL).

As to claim 9, the combination of Kim and Lee discloses the display apparatus of claim 8. The combination further discloses the display panel further comprises a first data line extending in a first extending direction in the first side surface and a first connecting line connecting a first channel of the first channel group to the first data line (Kim, e.g. data lines connected to portion of the data driver connected to the side of DA1, fig. 2).

As to claim 10, the combination of Kim and Lee discloses the display apparatus of claim 9. The combination further discloses the first data line and the first connecting line are disposed on different planes (Lee, [0196] a back-plane (BP) structure of the transparent display device which may include the pixel circuit, the insulation layers and the first electrode 1700 may be defined).

As to claim 11, the combination of Kim and Lee discloses the display apparatus of claim 9. The combination further discloses the first connecting line comprises: a first connecting portion extending in the first extending direction and connected to the first channel of the first channel group; a second connecting portion extending from the first connecting portion in a second extending direction crossing the first extending direction; and a third connecting portion extending from the second connecting portion in the first extending direction (Kim, a first direction DR1 indicates one direction of a long side of the display panel 100, a second direction DR2 indicates a direction substantially opposite to the one direction of the long side of the display panel 100, and a third direction DR3 indicates a direction substantially perpendicular to the first and second directions DR1 and DR2).


Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sang et al., US PGPUB 2016/0322008 hereinafter referenced as Sang.

As to claim 12, Kim discloses a display apparatus, comprising: a display panel comprising a first display area and a second display area disposed in a first direction, the display panel comprising a first data line and a second data line in the first display area disposed in the first direction (e.g. two data lines data lines, fig. 2; wherein the two data lines are associated with first display area DA1), 
the display panel comprising a third data line and a fourth data line in the second display area disposed in the first direction (e.g. two data lines in first display area DA1, fig. 2),
a data driver comprising a first channel and a second channel disposed in the first direction and a third channel and a fourth channel disposed in the first direction (e.g. two data lines in second display area DA2, fig. 2),
wherein the first data line and the second data line are connected to pixels in the first display area (e.g. pixels PX1, fig. 2),
wherein the third data line and the fourth data line are connected to pixels in the second display area (e.g. pixels PX2, fig. 2).
Kim does not specifically disclose the first data line is electrically connected to the second channel, wherein the second data line is electrically connected to the first channel, wherein the third data line is electrically connected to the third channel, and wherein the fourth data line is electrically connected to the fourth channel.
However, in the same endeavor, Sang discloses the first data line is electrically connected to the second channel, wherein the second data line is electrically connected to the first channel, wherein the third data line is electrically connected to the third channel, and wherein the fourth data line is electrically connected to the fourth channel (as shown in figs. 4 and 8 for example, source channels S1, S2, S3 and S4 are connected to data lines DL4, DL5, DL6 and DL7 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Sang’s method of data driving method in order to supply the data voltages to intended data lines with intention of improving the display quality.

As to claim 13, the combination of Kim and Sang discloses the display apparatus of claim 12. The combination further discloses the display panel further comprises a first connecting line connecting the first data line and the second channel, wherein at least a portion of the first connecting line is disposed in the first display area or the second display area (Kim, a first direction DR1 indicates one direction of a long side of the display panel 100, a second direction DR2 indicates a direction substantially opposite to the one direction of the long side of the display panel 100, and a third direction DR3 indicates a direction substantially perpendicular to the first and second directions DR1 and DR2).

As to claim 14, the combination of Kim and Sang discloses the display apparatus of claim 13. The combination further discloses at least a first portion of the first connecting line is disposed in the first display area, and wherein at least a second portion of the first connecting line is disposed in the second display area (Kim, a first direction DR1 indicates one direction of a long side of the display panel 100, a second direction DR2 indicates a direction substantially opposite to the one direction of the long side of the display panel 100, and a third direction DR3 indicates a direction substantially perpendicular to the first and second directions DR1 and DR2).

As to claim 15, the combination of Kim and Sang discloses the display apparatus of claim 14. The combination further discloses the first connecting line comprises: a first connecting portion extending in a first extending direction and connected to the second channel; a second connecting portion extending from the first connecting portion in a second extending direction crossing the first extending direction; and a third connecting portion extending from the second connecting portion in the first extending direction (Kim, a first direction DR1 indicates one direction of a long side of the display panel 100, a second direction DR2 indicates a direction substantially opposite to the one direction of the long side of the display panel 100, and a third direction DR3 indicates a direction substantially perpendicular to the first and second directions DR1 and DR2).

As to claim 16, the combination of Kim and Sang discloses the display apparatus of claim 12. The combination further discloses the display panel further comprises a second connecting line connecting the second data line and the first channel, wherein at least a portion of the second connecting line is disposed in the first display area or the second display area (Sang, e.g. the arrangement of channels S1-S6, fig. 4).

As to claim 17, the combination of Kim and Sang discloses the display apparatus of claim 12. The combination further discloses the display panel further comprises a first connecting line connecting the first data line and the second channel and a second connecting line connecting the second data line and the first channel, and wherein at least one of the first connecting line and the second connecting line crosses at least one of the third data line and the fourth data line in the first display area or the second display area (as shown in figs. 4 and 8 for example, source channels S1, S2, S3 and S4 are connected to data lines DL4, DL5, DL6 and DL7 respectively and connected also to other data lines).

As to claim 18, the combination of Kim and Sang discloses the display apparatus of claim 12. The combination further discloses the first channel, the second channel, the third channel and the fourth channel are sequentially disposed in the first direction (Kim, for example, source channels S1, S2, S3 and S4 of fig. 4).

As to claim 19, the combination of Kim and Sang discloses the display apparatus of claim 12. The combination further discloses the first display area is a first side surface and the second display area is an upper surface connected to the first side surface, wherein the first display area is folded with respect to a folding line disposed at a boundary of the first display area and the second display area (Kim, e.g. intermediate non-display area NAI, fig. 2).

As to claim 20, the combination of Kim and Sang discloses the display apparatus of claim 12. The combination further discloses the display panel further comprises a third display area, the second display area being disposed between the first display area and the third display area, wherein the display panel further comprises a fifth data line and a sixth data line, the first to sixth data lines being disposed in the first direction, wherein the data driver further comprises a fifth channel and a sixth channel, the first to sixth channel being disposed in the first direction (Kim, for example, source channels S5 and S6 of fig. 4).

As to claim 21, the combination of Kim and Sang discloses the display apparatus of claim 20. The combination further discloses the fifth data line and the sixth data line are connected to pixels in the third display area, and wherein the fifth data line is electrically connected to the sixth channel, and wherein the sixth data line is electrically connected to the sixth channel (as shown in figs. 4 and 8 for example, each of source channels S5 and S6 are connected to multiple data lines).

As to claim 22, the combination of Kim and Sang discloses the display apparatus of claim 20. The combination further discloses the first display area is a first side surface, the second display area is an upper surface connected to the first side surface and the third display area is a second side surface connected to the upper surface, wherein the third display area is folded with respect to a second folding line disposed at a boundary of the second display area and the third display area (Kim, e.g. the second non-display area NA2, fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        10/22/2022